EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 13 July 2022.

The application has been amended as follows (for convenience, the entire claim set is reproduced): 

In the Claims:

1. (Currently Amended) A method for establishing a weld joint between at least a first part and a second part, comprising the step of projecting an energy beam onto an interface area between the parts, 
wherein the beam is projected onto the interface area so as to produce a primary spot on the interface area, and wherein the beam is repetitively scanned in two dimensions in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot having a two-dimensional energy distribution, 
wherein the effective spot is displaced along a track over the interface area so as to progressively melt mating portions of the first part and the second part so as to form the weld joint, wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track, [[and]] 
wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line that could be  extended[[ing]] through the effective spot in   the interface area.

2. (Cancelled)
3. (Cancelled)  

4. (Previously Presented) The method according to claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher on one side of the track than on the other side of the track.  
5. (Previously Presented) The method according the claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that a maximum power level on one side of the track is substantially higher than a maximum power level on the other side of the track.  
6. (Previously Presented) The method according to claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher in a leading half of the effective spot than in a trailing half of the effective spot.  
7. (Previously Presented) The method according to claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that a maximum power level in a leading half of the effective spot is substantially higher than a maximum power level in a trailing half of the effective spot.  
8. (Previously Presented) The method according to claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher in a trailing half of the effective spot than in a leading half of the effective spot.  
9. (Previously Presented) The method according to claim 1, wherein during said portion of the displacement, the two-dimensional energy distribution is such that a maximum power level in a trailing half of the effective spot is substantially higher than a maximum power level in a leading half of the effective spot.  
10. (Cancelled)  

11. (Currently Amended) A method for establishing a weld joint between at least a first part and a second part, comprising the step of projecting an energy beam onto an interface area between the parts, 
wherein the beam is projected onto the interface area so as to produce a primary spot on the interface area, and wherein the beam is repetitively scanned in two dimensions in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot having a two-dimensional energy distribution, 
wherein the effective spot is displaced along a track over the interface area so as to progressively melt mating portions of the first part and the second part so as to form the weld joint,
wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track, 
wherein the two-dimensional energy distribution is dynamically adapted so that it is different when the effective spot is in an area adjacent to a recess, opening, through hole or projection in one of the parts, than when it is in an area remote from said recess, opening, through hole or projection, respectively, and 
wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line that could be  extended[[ing]] through the effective spot in   the interface area.  

12. (Currently Amended) A method, for establishing a weld joint between at least a first part and a second part, comprising the step of projecting an energy beam onto an interface area between the parts, 
wherein the beam is projected onto the interface area so as to produce a primary spot on the interface area, and wherein the beam is repetitively scanned in two dimensions in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot having a two-dimensional energy distribution, 
wherein the effective spot is displaced along a track over the interface area so as to progressively melt mating portions of the first part and the second part so as to form the weld joint, wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track, 
wherein the two-dimensional energy distribution is dynamically adapted in correspondence with variations in the thickness and/or material of at least one of the two parts in the interface area, and 
wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line that could be  extended[[ing]] through the effective spot in   the interface area.

13. (Currently Amended) A method, for establishing a weld joint between at least a first part and a second part, comprising the step of projecting an energy beam onto an interface area between the parts, 
wherein the beam is projected onto the interface area so as to produce a primary spot on the interface area, and wherein the beam is repetitively scanned in two dimensions in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot having a two-dimensional energy distribution, 
wherein the effective spot is displaced along a track over the interface area so as to progressively melt mating portions of the first part and the second part so as to form the weld joint, wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track, 
wherein the two-dimensional energy distribution is dynamically adapted so that it is different at a curved portion of the track than at a straight portion of the track, and 
wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line that could be  extended[[ing]] through the effective spot in   the interface area.




14. (Currently Amended) The method according to claim [[10]] 1, wherein at least one of 
- power of the energy beam, 
- the scanning pattern and 
- a velocity with which the primary spot moves along at least a portion of the scanning pattern, is adapted in response to at least one change in angle between the energy beam and a portion of the interface area being heated by the effective spot.  

15. (Previously Presented) The method according to claim 1, wherein the method additionally comprises addition of material.  

16. (Previously Presented) The method according to claim 1, wherein the energy beam is a laser beam.  

17. (Previously Presented) A system for welding using an energy beam, the system comprising 
means for supporting at least two parts so that they are adjacent to one another in an interface area, and 
means for producing an energy beam and for projecting the energy beam onto the interface area; 
wherein the system comprises a scanner for scanning the energy beam in at least two dimensions; and 
wherein the system is arranged for carrying out the method of claim 1.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,4-9, and 11-17 are allowed.  The claims are not obvious over the prior art, and specifically the closest prior art of Mudd (US 2014/0291304) and Fraunhofer (DE102012008940).

Regarding the independent claims, Mudd and Fraunhofer both disclose a method for establishing a weld joint between at least a first part and a second part, comprising the step of projecting an energy beam onto an interface area between the parts, 
wherein the beam is projected onto the interface area so as to produce a primary spot on the interface area, and wherein the beam is repetitively scanned in two dimensions in accordance with a scanning pattern so as to establish an effective spot on the object (Fraunhofer, interaction zone, element 7, fig. 1; Mudd, elongated welded area 55), the effective spot having a two-dimensional energy distribution (Mudd, fig. 7, Fraunhofer fig. 4B; Mudd, energy distribution along one of elongated areas 55)), 
wherein the effective spot is displaced along a track over the interface area so as to progressively melt mating portions of the first part and the second part so as to form the weld joint (Mudd, ¶0005; Fraunhofer, ¶0001, weld seam, creating a “molten bath” because joint absorbs energy) , 
wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track (Mudd, fig. 6, “dynamically varying the laser power density applied to different sides) 
However, the prior art does not disclose wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line that could be  extended through the effective spot in the interface area.  That is, the power density is differentially applied throughout the effective beam spot.  Looking at applicant’s arguments,  looking to other laser processes is considered analogous art and Mudd may very well have an “elongated” effective beam spot  However, the prior art teach (Mudd), only that the energy is only asymmetrical to any line parallel to the direction of the track (Mudd, fig. 4) . Fraunhofer and even Exte-Tar (WO2016026706) may teach energy distribution asymmetrical in an orthogonal direction to this, however, the combination would not be obvious in light of the different configurations, and intended process that the laser processing would affect (Arguments, p. 14 and 15 of 22) .  This makes the current invention dynamically adaptable to any feature that it approaches whereby the energy density for even a particular location could beneficially be adjusted.
	While it is noted that many of the features individually may be conventional (e.g. dynamically adjustable, 2 dimensional energy density, etc.), it is the combination of the elements and their relationship to each other that makes this invention novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761